﻿Let me first join all the
distinguished personalities who have spoken before me
from this rostrum in congratulating Mr. Udovenko on his
election as President of the General Assembly for the
current session and wishing him all possible success in this
lofty post. I would also like to convey my high appreciation
to his predecessor, Mr. Razali Ismail, for the excellent
leadership he provided during his tenure of the previous
General Assembly presidency.
May I take this opportunity to warmly congratulate the
Secretary General, Mr. Kofi Annan, on his election to the
highest post of our global Organization. We are confident
that his long experience as an international civil servant
and his correct assessment and proper action in
implementing the United Nations reform are guarantees of
the successful crowning of our efforts to have a stronger
and more efficient Organization.
Before I deal with the more general questions
concerning our common work and efforts in the
Organization, I would like to dwell briefly on the
dramatic events and developments that occurred in my
country, in particular during the first half of the current
year, which were also of concern to the United Nations.
The Assembly is already aware of what happened in
my country, during which total chaos and anarchy reigned
for months. That was perhaps the biggest crisis in our
modern history. Albania has a peculiar history of chronic
isolation, of almost total estrangement from the rest of the
world, of great potential, human and natural wealth, while
being, at the same time, underdeveloped and poor. Our
difficulties of growth are directly linked to the legacies of
former rules and half a century of communism, of non-
existent, non-functioning or malfunctioning democratic
institutions, both during and after the collapse of
communism and its structures, as well as with our
mentality. They are linked to flaws and shortcomings in
different fields, to clear tendencies to forsake freedom, to
partisan intolerance, to lack of inter-party constructive
cooperation, to mismanagement and corruption, to
autocratic behaviour and decisions — not rare phenomena
in our part of the world.
It was the great complexity of these and other
developments, coupled with the collapse of the get-rich-
quick pyramid investment schemes, which led to broad
popular frustration, disillusionment and general unrest and
brought the whole country to the state of unprecedented
chaos and anarchy I mentioned a moment ago.
In these circumstances, the international community
reacted promptly, displaying a remarkable sense of
responsibility, unity and solidarity amongst its members
and with my people and country, one of the Members of
this Organization. The involvement of the Organization
for Security and Cooperation in Europe (OSCE) and the
European Union, the United Nations Security Council’s
benediction, and the well-balanced, all-out efforts and
contribution of important neighbours and friends helped
us to prevent further aggravation and to alleviate and
gradually overcome the crisis.
18


We would like to take this opportunity to commend in
the warmest possible terms the very serious commitment of
the OSCE; its Chairman-in-Office, Minister Petersen, and
his Personal Representative, former Austrian Chancellor,
Mr. Vranitzky; the United Nations and its Security Council
for their prompt response to this emergency situation
through their relevant decisions, resolutions and concrete
actions. Let me also thank most warmly all the troop-
contributing States — France, Greece, Turkey, Spain,
Romania, Denmark, Portugal, Austria, Belgium and
Slovenia — which, under the excellent leadership and
command of Italy, made the entire effort of the
Multinational Protection Force a full success in the
implementation of its mandate. Last but not least, I would
wish to express my deep appreciation and thanks to the
European Union and all the other international and regional
organizations, the United States of America, as well as to
other individual States, for the continuous support and
assistance they have given and are giving my country. My
people are indebted to them and to all here.
This highly appreciated assistance helped us start a
process of reconciliation and gradual restoration of political
stability in the country. It is also a reflection of historical
lessons learned in today’s efforts to establish a peaceful,
democratic and united Europe, without walls and fully free,
in which the integration processes should be comprehensive
enough not to exclude any country, even the weakest, as
Pope John Paul II said. This is the only road to ensuring
that the universal principles which this global Organization
and others stand for are permanently upheld and defended.
The successful holding of elections in Albania on 29
June, which were considered by the international
community as adequate and acceptable, can and must be the
foundation for a stable democratic system. They showed the
strong desire of my people for a democratic future for
Albania. The coalition Government which emerged from
these elections is fully determined to work with a new
philosophy based on cooperation and coexistence, on
sharing and, at the same time, assuming responsibilities, by
the majority and the minority alike. The guiding yardstick
will be making maximum use of internal capacities as the
best way to ensure continuation of the spirit of
understanding, the process of reconciliation, constructive
cooperation, economic recovery and the overall return of
normalcy to the country in the shortest possible time. This
is the spirit we have decided to be guided by, as personified
brilliantly by the Albanian famous worldwide, Mother
Teresa.
We do hope and will work to ensure that this
process will bring about the necessary transformation of
the country into a reliable partner that truly shares
common democratic values and qualifies for its gradual
but sure integration into the Euro-Atlantic structures it has
the objective to achieve.
Let me inform the Assembly that our main, urgent
challenge remains the restoration of public order and
security in the country. Therefore, we have devoted
maximum and special attention to it. Lack of public order
and security cannot coexist with the development of the
economy and democratic values. Intensive work is already
under way on the basis of short- and long-term plans.
Special emphasis is being put on and we have
started work towards the reorganization of the army, with
the objective of gradually having a smaller, more efficient
and professional force under strict civilian control, in
conformity with all standards of modern armies, capable
of performing its functions properly and of being a
genuine partner in partnership activities. Various problems
persist in the economic field, where we have witnessed a
quasi-paralysis of life and the deterioration of all micro-
and macroeconomic indices. In cooperation with and the
assistance of the International Monetary Fund (IMF) and
the World Bank, we hope we will be able to deal
successfully with the main economic and social priorities.
We have already started work in this direction, for both
the emergency situation and the mid-long-term
perspective.
Albania is determined to go ahead with the
democratization processes in general — the rebuilding,
establishment and proper functioning of democratic
institutions to ensure the true entrenchment of the rule of
law in all its dimensions.
All of these issues were discussed in Rome at the
preparatory meeting for the upcoming ministerial meeting
to be held in that city and the donors conference set to
take place in Brussels next month. We are prepared for
these meetings to begin the implementation of what we
have achieved and will agree upon, in close cooperation
with the relevant organizations.
On behalf of my Government, I should like to pay
tribute to all of the international organizations and
financial institutions, from the United Nations and its
specialized agencies to the European and Euro-Atlantic
bodies as well as individual countries, which have since
the beginning of this process shown unstinting interest
19


and commitment in working in their respective areas of
responsibility.
The main objective of my Government’s foreign
policy is directly to contribute to the enhancement of peace,
security and stability in our region and in Europe through
a gradual integration into all relevant Euro-Atlantic
structures.
Albania’s past, present and future are closely linked,
in a variety of ways, with those of our neighbours. Like all
neighbours, we share not only common borders but also,
we hope, common interests and values and a common
future. This requires our full participation in the European
integration processes, in a common Europe united by these
values and not characterized by friction and confrontation.
Relations with neighbouring countries and peace and
stability in the region are of paramount importance for us.
We will continue to work constructively and openly to
solve all the pending problems that involve vital national
interests for Albania and represent a major concern for the
international community. One such question is that of
Kosovo. Inter-linked issues — good relations with
neighbouring countries, peace and stability in the region,
and the situation in Kosovo and its just solution — should
be pursued in a complementary manner, with none of them
opposing, undercutting or jeopardizing the others.
I should like to say a few words about the situation in
Kosovo and how we see its future, because unless this
question is dealt with properly and settled accordingly, this
serious issue could continue to threaten peace and regional
stability. Kosovo has been on the agenda of the
international community, and in particular of the General
Assembly and the Security Council, the Organization for
Security and Cooperation in Europe (OSCE) and the
European Union, for years now. Unfortunately, the situation
there remains the same, and we are not sure how long the
status quo can be maintained. Police violence and brutality,
massive repression and gross violations of human, political
and national rights — which we strongly condemn —
continue unabated in Kosovo. The Federal Republic of
Yugoslavia has given no real, concrete sign of changing its
attitude, despite three General Assembly resolutions, one
Security Council resolution and scores of OSCE decisions
and statements.
We appeal to this global Organization, to European
organizations and structures, to those who made a major
contribution to ending the war in Bosnia through the
Dayton accords and to all those who have the power and
the political will to continue to exert the necessary
pressure to direct this major pending issue in the Balkans
onto the path of negotiation, with proper international
mediation, with a view to a just, peaceful and democratic
solution acceptable to all. Perhaps a mini Dayton-type
conference aimed at solving all the remaining problems of
the former Yugoslavia, including and focusing on the
Kosovo issue, might do the job by Europeanizing our
region, a process that would have to start with a full-scale
reactivation of Balkan cooperation.
The General Assembly will hopefully be able to
send another message to all those concerned, in particular
the people of Kosovo, that the international community
continues to be deeply concerned and seized of the
matter, that it supports and encourages peaceful
approaches, and that it wants to see positive changes in
the right direction.
My country fully supports all the efforts under way
to ensure the full and unequivocal implementation of all
the Dayton accords. It considers attempts to circumvent
or avoid certain Dayton provisions as dangerous, with
implications that could go beyond its scope. We maintain
that there is no alternative to the full implementation of
Dayton.
The Albanian Government is strongly committed to
promoting and actively taking part in regional
cooperation, knowing that democratization, market
economy prosperity, good-neighbourly relations and
constructive cooperation are prerequisites for the secure
environment and prosperity that our region deserves, as
well as for the realization of our country’s aspirations to
a gradual but full European integration. Our vision for our
region’s future is a Schengen-type approach. We believe
that regional initiatives such as the Conference on
European Stability, Security and Cooperation in South-
Eastern Europe, the Black Sea Economic Cooperation and
initiatives of the Commonwealth of Independent States,
inter alia, are worthy steps that are also contributing to
this end.
Albania is highly appreciative of the efforts, the
assistance and the contribution of the Organization with
respect to conflict resolution in various parts of the globe.
We sincerely wish for peace to be established and reign
in all those parts of the earth that are still being shaken
by internal or other conflicts. We hope that the role and
contribution of the Organization, with its reform
programme fully implemented, will be further enhanced
in this direction. All Member States should do their
20


utmost to achieve this common objective. By so doing, the
lead members will be able to provide better guidance
through the United Nations, and all of us will work better
together.
Albania is fully and unreservedly supportive of the
Middle East peace process and of the intensive and ongoing
efforts to bring that process back on track. Mutual
confidence must somehow be restored, as it is the only
alternative to ensuring continued progress in the peace
negotiations. We are confident that the unsparing and
concerted efforts under way will yield the awaited results.
We participated in and followed with great interest the
nineteenth special session of the General Assembly on the
environment and consider it to have made an important
contribution to resolving the environmental problems
affecting the earth. Similarly, Albania considers the special
session on the fight against drugs and related activities, due
to be held next year, as another very significant
contribution to promoting and further strengthening
international cooperation in this highly sensitive field.
The open debate in the Security Council last May on
humanitarian crises and the protection of the civilian
population was another indication that there is great
concern, preparedness and political will to deal with these
conflicts at an early stage, before they develop into real
crises, thus playing a major preventive role. We all look
forward to this. Prevention is the best medicine, because a
problem can become very costly to treat and be hard to
cure.
Albania has tried its best to make a modest
contribution to the activities of the United Nations,
including the significant fact that we are on the list of
countries ready to contribute to United Nations
peacekeeping operations. Our objective in future is to play
an even more active role in this direction, as well as in
operations of an international humanitarian character. One
such objective has already been included in our platform
for the reorganization and restructuring of the army.
We intend to play a more active role in the activities
of main bodies of the Organization, including the Economic
and Social Council, the Commission on Human Rights, the
United Nations International Drug Control Programme, the
Commission on Crime Prevention and Criminal Justice and
the leading bodies of the International Atomic Energy
Agency, the United Nations Industrial Development
Organization and others. Individual concerns should be
treated as, and should become, the concerns of all. In
addressing individual concerns, participation and
contribution by all members of the community of States,
each within its capacity and making available all possible
resources, even if modest, will make the Organization
more comprehensive and substantive, and its role
genuinely more effective.
The Organization has started a process aimed at
achieving the overall reform of the Organization and its
system in order to make the United Nations and its role
truly more effective and capable of coping with the new
challenges and dynamics of the ever-changing world
reality. To do so, all Members should live up to their
obligations. We also feel the need for greater efforts to
enhance efficiency, which would lead to an enhanced role
for the Organization. Reform should not take place for
reform’s sake. We believe it should be our duty to define
our needs in order to have reforms that are not only
structural. We must ensure that money is saved not as a
one-shot exercise but as a long-lasting process with its
accent on transfers for the economic development of those
who are most in need. We support action in this direction.
We have taken very serious note of the work of the
Secretary-General for United Nations reform in general,
and of his proposals for the reform of the Secretariat. We
appreciate his proposals and believe they represent the
right approach.
The reform of the Security Council is one of the
most sensitive issues and is part of the reform package. It
took our Organization almost the half century of its
existence to come to this point. No one can say for sure
when, if at all, the Security Council will be reformed
again in the future. Therefore, there might still be some
work to be done in this direction, without necessarily
making haste or getting caught up in endless discussions.
With a clear objective, we will be able to show the
maturity necessary to give the Council the right, balanced,
flexible, democratic representation capable of successfully
dealing with the challenges and objective of the next
century: to live in peace and harmony; to live in and
leave to our children a better world.









